DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 9 final 2 paragraphs, filed 02/23/2022, with respect to the rejection(s) of claim(s) 1, 4, 5, 8, 9, 13, 14, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Megabattie (Making perfect holes in teats first time, every time).
If Applicant believes any of the above is unclear or incorrect, the Examiner encourages the Applicant to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 9, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US20070131637 – previously of record) in view of Hoffman (US6818162 – previously of record) and Megabattie (Making perfect holes in teats first time, every time).

In reference to claim 1:
Tamura discloses a method of forming a nipple for a baby bottle (title, abstract) comprising:
forming a lower conical wall section (Fig. 3 numeral 31b);
forming a higher conical wall section molded above the lower conical wall section (Fig. 3 Numeral 21) wherein the lower conical wall section and the higher conical wall section form an interior chamber (Fig. 4);
preventing deformation of the higher conical wall section; and
cutting an opening through the higher conical wall section into an interior section of the nipple (para 0035).
Tamura does not disclose stretching the higher conical wall section by placing the higher conical wall section on a mold, compressing the higher conical wall section against the mold so that walls of the interior chamber are compressed against the mold preventing a top area of the higher conical wall section from entering the interior chamber when; and the cutting an opening through the higher conical wall section into an interior section of the nipple is performed while the higher conical wall section is compressed against the mold, wherein compressing the higher conical wall against the mold limits the higher conical wall section from indenting inwards towards the interior section of the nipple during cutting of the opening or wherein compressing the higher conical wall section together limits the higher conical wall section from indenting inwards towards the interior section of the nipple during cutting of the opening. 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Megabattie teaches a method for producing a closure for a nursery bottle nipple (title, description). Megabattie further discloses stretching the higher conical wall section by placing the higher conical wall section on a mold placing the nipple on a mold and compressing the nipple against the mold (0:49-0:59) and inserting a blade through the top section of the higher conical wall section while the higher conical wall section is stretched and the nipple is compress, wherein the stretching and compressing limits the top section of the higher conical wall section from indenting into the interior chamber when forming the opening (1:04-1:10). While Megabattie does not explicitly disclose compressing the higher conical wall section, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing the top, middle, or bottom of the nipple, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
Tamura further discloses forming a vent hole (are valve 5C)(Fig. 3). Modified Tamura does not disclose forming a vent hole that extends into the lower conical wall section. However, this is taught by Hoffman. Hoffman teaches a method of forming a nipple for a baby bottle (title). Hoffman teaches that during feeding, the sucking infant can create a significant vacuum that can cause a reduction in fluid flow out of the nipple resulting in colic or the need for burping (col 2 lines 34-41) Hoffman further teaches forming a vent hole in the lower conical wall section (Fig. 20 numeral 138). The vents of Hoffman allow for vacuum release without a pressure threshold (col 3 line 65-col 4 line 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing a nipple of Tamura with the vents of Hoffman in order to obtain a method which produces nipples which are capable of preventing a vacuum condition in the bottle.
Modified Tamura does not disclose wherein a pair of plate members compress the higher conical wall section together. However, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

In reference to claim 4:
In addition to the discussion of claim 1, above, Tamura further discloses wherein forming the higher conical wall section comprises forming a cylinder extending upwards from the lower conical wall section (Fig. 3 numeral 21); and
forming a dome extending upwards from the cylinder (Fig. 3 numeral 22).
Furthermore, as discussed in reference to claim 1, above, the compression and stretching of the dome portion, as with the top portion, would be limited from indenting inwards.

In reference to claim 5:
In addition to the discussion of claim 4, above, Megabattie specifically discloses stretching the material near the dome-shaped end in order to render the dome in a taut condition to form the slit (0:58). Furthermore, as discussed in reference to claim 1, above, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing the top, middle, or bottom of the nipple, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

In reference to claim 8:
In addition to the discussion of claim 1, above, Tamura further discloses forming a base extending down from the lower conical wall section (attachment part 5)(Fig. 4; para 0041).

In reference to claim 9:
Tamura discloses a method of forming a nipple for a baby bottle (title, abstract) comprising:
forming a lower conical wall section (Fig. 1 numeral 4);
forming a higher conical wall section molded above the lower conical wall section (Fig. 1 numeral 21), wherein the lower conical wall section and the higher conical wall section form an interior chamber (Fig. 4), wherein forming a higher conical wall section comprises:
forming a cylinder extending upwards from the lower conical wall section (Fig. 3 numeral 21); and
forming a dome extending upwards from the cylinder (Fig. 3 numeral 22);
cutting an opening through the higher conical wall section into an interior section of the nipple (para 0035).
Tamura does not disclose stretching the higher conical wall section by placing the higher conical wall section on a mold; and
inserting a blade through the top section of the dome and into the interior chamber while compressing the dome to form an opening through the top section of the dome, wherein stretching and compressing the dome limits the dome from indenting inwards toward the interior chamber when inserting the blade through the top section of the dome to form the opening. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Megabattie teaches a method for producing a closure for a nursery bottle nipple (title, description). Megabattie further discloses stretching the higher conical wall section by placing the higher conical wall section on a mold placing the nipple on a mold and compressing the nipple against the mold (0:49-0:59) and inserting a blade through the top section of the higher conical wall section while the higher conical wall section is stretched and the nipple is compress, wherein the stretching and compressing limits the top section of the higher conical wall section from indenting into the interior chamber when forming the opening (1:04-1:10). While Megabattie does not explicitly disclose compressing the higher conical wall section, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing the top, middle, or bottom of the nipple, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
Tamura further discloses forming a vent hole (are valve 5C)(Fig. 3). Modified Tamura does not disclose forming a vent hole that extends into the lower conical wall section. However, this is taught by Hoffman. Hoffman teaches a method of forming a nipple for a baby bottle (title). Hoffman teaches that during feeding, the sucking infant can create a significant vacuum that can cause a reduction in fluid flow out of the nipple resulting in colic or the need for burping (col 2 lines 34-41) Hoffman further teaches forming a vent hole in the lower conical wall section (Fig. 20 numeral 138). The vents of Hoffman allow for vacuum release without a pressure threshold (col 3 line 65-col 4 line 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing a nipple of Tamura with the vents of Hoffman in order to obtain a method which produces nipples which are capable of preventing a vacuum condition in the bottle.
Modified Tamura does not disclose wherein a pair of plate members compress the higher conical wall section together. However, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

In reference to claim 13:
In addition to the discussion of claim 9, above, Tamura further discloses forming a base extending down from the lower conical wall section (attachment part 5)(Fig. 4; para 0041).

In reference to claims 14:
Tamura discloses a method of forming a nipple for a baby bottle (title, abstract), comprising:
forming a lower conical wall section (Fig. 3 numeral 31b);
forming a higher conical wall section molded above the lower conical wall section (Fig. 3 Numeral 21) wherein the lower conical wall section and the higher conical wall section form an interior chamber (Fig. 4);
forming a base extending down from the lower conical wall section (Fig. 4 numeral 5); and
Forming an opening through the higher conical wall section into an interior section of the nipple (para 0035).
Tamura does not disclose stretching the higher conical wall section by placing the higher conical wall section on a mold; and
inserting a blade through the top section of the dome and into the interior chamber while compressing the dome to form an opening through the top section of the dome, wherein stretching and compressing the dome limits the dome from indenting inwards toward the interior chamber when inserting the blade through the top section of the dome to form the opening. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Megabattie teaches a method for producing a closure for a nursery bottle nipple (title, description). Megabattie further discloses stretching the higher conical wall section by placing the higher conical wall section on a mold placing the nipple on a mold and compressing the nipple against the mold (0:49-0:59) and inserting a blade through the top section of the higher conical wall section while the higher conical wall section is stretched and the nipple is compress, wherein the stretching and compressing limits the top section of the higher conical wall section from indenting into the interior chamber when forming the opening (1:04-1:10). While Megabattie does not explicitly disclose compressing the higher conical wall section, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing the top, middle, or bottom of the nipple, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
Tamura further discloses forming a vent hole (are valve 5C)(Fig. 3). Modified Tamura does not disclose forming a vent hole that extends into the lower conical wall section. However, this is taught by Hoffman. Hoffman teaches a method of forming a nipple for a baby bottle (title). Hoffman teaches that during feeding, the sucking infant can create a significant vacuum that can cause a reduction in fluid flow out of the nipple resulting in colic or the need for burping (col 2 lines 34-41) Hoffman further teaches forming a vent hole in the lower conical wall section (Fig. 20 numeral 138). The vents of Hoffman allow for vacuum release without a pressure threshold (col 3 line 65-col 4 line 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing a nipple of Tamura with the vents of Hoffman in order to obtain a method which produces nipples which are capable of preventing a vacuum condition in the bottle.
Modified Tamura does not disclose wherein a pair of plate members compress the higher conical wall section together. However, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

In reference to claim 17:
In addition to the discussion of claim 1, above, Tamura further discloses wherein forming the higher conical wall section comprises forming a cylinder extending upwards from the lower conical wall section (Fig. 3 numeral 21); and
forming a dome extending upwards from the cylinder (Fig. 3 numeral 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742